department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list contact person identification_number telephone number employer_identification_number d e_p b u o h dear this is in response to your ruling_request as amended on date and date requesting a ruling as to whether certain revenues arising out of an event conducted by you constitutes unrelated_business_income within the meaning of sec_511 through of the internal_revenue_code code facts you are a corporation and are exempt from federal_income_tax pursuant to sec_501 and are classified as a non-private foundation under sec_509 your articles of incorporation state that you were formed to operate solely for charitable purposes within the meaning of sec_501 of the code and in part to educate promote encourage and aid children and adults everywhere in the appreciation of reading and literacy you develop support and maintain a variety of programs to enhance the quality of life in your region by educating promoting and encouraging reading and the appreciation of literature in particular you conduct reading outreach programs lending library programs and provide free books and literature to hospitals and pediatricians to promote early and continuous learning and reading one of your activities is the annual event held during the weekends of the two months prior to christmas during event the audience shares in the recreation of numerous events in book in furtherance of your exempt_purpose you state that studies have shown that reading aloud is vital in developing the knowledge required for success in reading if a child participates actively in reading aloud the child learns new words learns more about the world and about written language you state that actual involvement in the story promotes a child’s literacy you have incorporated this principle into event you state that by recreating book you are furthering your exempt purposes and promoting literacy by allowing children to experience a live version of book you have no business relationship with the author of book you state that children attending the event actively participate in the retelling of the story book is read aloud to the children once they page arrive at the event event takes place on the weekends of the two months prior to christmas for a total of eleven days with three performances on each day you promote event by numerous means as described in your submission also you established a website just for event there are numerous other book related events held throughout the country and hosted by both nonprofit and for profit organizations all of these book events occur in the same period of the year as your event none occurs at any other season of the year event requires extensive planning that begins several months prior to the actual activity you state that volunteers play a prominent role in organizing and holding event you state that the funds you receive from event are used to promote your literacy programming scholarships and grants ruling requested you have requested a ruling that the revenue from the sale of tickets to event does not constitute unrelated_business_taxable_income under sec_512 law sec_511 provides that organizations described in sec_501 are subject_to unrelated_business_income_tax on their unrelated_business_taxable_income sec_511 provides that the tax imposed by paragraph shall apply in the case of any organization other than a_trust described in subsection b or an organization described in sec_501 which is exempt except as provided in this part or part ii relating to private_foundations from taxation under this subtitle by reason of sec_501 sec_512 defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_513 defines an unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need for funds to the exercise or performance by such organization of its charitable educational or other exempt purposes sec_513 states that the term unrelated trade of business does not include any trade_or_business in which substantially_all the work in carrying on the trade_or_business is performed for the organization by volunteers sec_1_513-1 provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions page sec_1_513-1 provides that for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 provides that in determining whether trade_or_business is regularly carried on within the meaning of sec_512 the frequency and continuity with which the activities are conducted and the manner in which they are pursued are determinative for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of non-exempt organizations sec_1_513-1 provides that where income producing activities are of a kind normally conducted by nonexempt commercial organizations on a year-round basis the conduct of such activities by an exempt_organization over a period of only a few weeks does not constitute the regular carrying on of trade_or_business but where income producing activities are of a kind normally undertaken by nonexempt commercial organizations only on a seasonal basis the conduct of such activities by an exempt_organization during a significant portion of the season ordinarily constitutes the regular conduct of trade_or_business sec_1_513-1 provides that in determining whether or not intermittently conducted activities are regularly carried on the manner of conduct of the activities must be compared with the manner in which commercial activities are normally pursued by non-exempt organizations in general exempt_organization business activities which are engaged in only discontinuously or periodically will not be considered regularly carried on if they are conducted without the competitive and promotional efforts typical of commercial endeavors sec_1_513-1 provides that a trade_or_business is substantially related to exempt purposes only if the business activities have a substantial causal relationship to the achievement of exempt purposes this means that the activities must contribute importantly to the accomplishment of exempt purposes sec_1_513-1 provides an example where income from performance of exempt functions does not constitute gross_income from the conduct of unrelated_trade_or_business m an organization described in sec_501 operates a example school for training children in the performing arts such as acting singing and dancing it presents performances by its students and derives gross_income from admission charges for the performances the students’ participation in performances before audiences is an essential part of their training since the income realized from the performances derives from activities which contribute importantly to the accomplishment of m’s exempt purposes it does not constitute gross_income from unrelated_trade_or_business revrul_68_73 1968_1_cb_251 concerns whether an organization qualifies for exemption where it ministers on the non-medical needs of patients of a proprietary hospital by reading to patients writing letters to the patients and providing other similar personal services in an effort page to improve their mental well-being and physical comfort the revenue_ruling concludes that the organization qualifies for exemption because improving the well-being and physical comfort of the patients are charitable acts the revenue_ruling also concludes that the fact that these activities are performed in a proprietary hospital is not material primary beneficiaries and any benefits to the hospital are merely incidental it is the patients who are the revrul_68_505 1968_2_cb_248 concerns a tax-exempt county fair association that conducts a two-week horse racing meet featuring pari-mutuel betting because the races are carried on in a manner similar to commercial race tracks they constitute a trade_or_business the business is regularly carried on because it is usual to carry on such trade_or_business only during a particular season analysis many organizations recognized as exempt from federal_income_tax must nevertheless pay tax on income from a trade_or_business that is unrelated to their exempt purposes sec_511 imposes a tax for each taxable_year on the unrelated_business_taxable_income of every organization described in sec_511 which includes organizations described in sec_501 sec_512 defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less certain deductions sec_1_513-1 provides that gross_income of an exempt_organization subject_to the tax imposed by sec_511 is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions lf an exempt_organization has an unrelated_trade_or_business a determination must be made whether the trade_or_business is regularly carried on before it can be concluded that the income derived therefrom is subject_to tax however revenue derived from activities performed without compensation is not taxed as unrelated taxable_income sec_513 first we must determine if the income is from a trade_or_business sec_1_513-1 provides generally that trade_or_business is an activity which is carried on for the production_of_income from the sale_of_goods or the performance of services here your promotional efforts are typical of the promotional efforts of non-exempt organizations the information you provided indicates that you engage in extensive promotion of event also there are numerous other book related activities held throughout the country and hosted by both nonprofit and for profit organizations all of these book activities occur in the same period of the year as your event none occurs at any other season of the year where income-producing activities are of a kind normally undertaken by nonexempt commercial organizations only on a seasonal basis the conduct of such activities by an exempt_organization during a significant portion of the season ordinarily constitutes the regular conduct of trade_or_business see sec_1 c i you conduct your event during a significant portion of the season during which similar events are undertaken by nonprofit and for profit organizations thus the event constitutes a trade_or_business page second we must determine if such trade_or_business is regularly carried on by the organization in determining whether intermittently conducted activities are regularly carried on sec_1_513-1 states that the manner of conduct of the activities must be compared with the manner in which commercial activities are normally pursued and in particular whether such activities are conducted with the competitive and promotional efforts typical of commercial endeavors here event takes place on the weekends of the two months prior to christmas for a total of eleven dates with three performances per date as noted above you promote the event through out the year additionally you have shown that nonexempt commercial organizations promote book only on a seasonal basis every year thus based on the foregoing the event is regularly carried on within the meaning of sec_1_513-1 see revrul_68_505 1968_2_cb_248 the business is regularly carried on because it is usual to carry on such trade_or_business only during a particular season the last criterion is that the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions revenue derived from activity that promotes or is substantially related to an exempt_purpose is not otherwise subject_to the unrelated_business_income_tax however revenue derived from a trade_or_business which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance of such organization’s exempt_purpose or function is taxed characterization of a business activity as related or unrelated requires an examination of the relationship between the activity in question and the accomplishment of an organization’s exempt purposes sec_1 d a trade_or_business is related if the conduct of the business activity has a causal relationship to the achievement of an organization’s exempt purposes for the business to be considered a substantially related the causal relationship must be a substantial one the conduct of the business activity must contribute importantly to the accomplishment of the organization's exempt purposes sec_1_513-1 for your activities to escape taxation as unrelated_business_income your event must contribute directly and importantly to the accomplishment of one or more of your exempt purposes you were formed to aid encourage and promote literacy reading and imagination in children and adults you state that one of the key methods of encouraging literacy is to show children how much enjoyment they can derive from books event is literature brought to life unique opportunity for a child to experience the wonder of literature by living the part of the main character in book you have provided information in your ruling submission that among other things establishes that children are encouraged to be interactive during event and book is read to the children at event your activities show that event is substantially related and furthers your exempt_purpose of promoting literacy reading and imagination in children and adults and therefore amounts received from the sale of tickets to event is not subject_to the unrelated_business_income_tax see revrul_68_73 and sec_1_513-1 example supra it provides a ruling based on the foregoing event is not considered an unrelated_trade_or_business by reason of sec_513 and therefore revenue from the sale of tickets to the event does not constitute unrelated_business_taxable_income within the meaning of sec_512 page this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice follow the instructions in notice if you disagree with our proposed deletions you should this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber manager exempt_organizations technical group enclosure notice
